Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

DETAILED ACTION
Claim Objections
The following Claim(s) is/are objected to because of the following informalities: 
Claim 1, in line 5, “an animal” should read “the animal”;
Claim 1, in line 6, “an animal” should read “the animal”; 
Claim 8, in line 2, “an animal” should read “the animal”;
Claim 9, in line 2, “an animal” should read “the animal”;
Claim 10, in line 2, “an animal” should read “the animal”;
Claim 11, in line 2, “an animal” should read “the animal”;
Claim 12, in line 3, “an animal” should read “the animal”;
Claim 13, in line 1, “an animal” should read “the animal”; 
Claim 14, in line 1, “an animal” should read “the animal”; 
Claim 15, in line 1, “an animal” should read “the animal”; 
Claim 16, in line 1, “an animal” should read “the animal”.
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the following must be shown or the feature(s) canceled from the claim(s):
Claim 10, lines 1-2, “hold the mast to a tail of an animal”;
Claim 15, line 2, “coupling the mast to the animal’s tail”.
No new matter should be entered.
                Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-5, 8-9, 11-14 and 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Llorens (WO 2013/016236 A1).
             
                With respect to independent Claim 1, Llorens disclose(s): A system for mounting and displaying a flag on an animal (Fig. 1 and 11), the system comprising a flag (1112 in Fig. 11); a mast (1106 in Fig. 11) attached to the flag and operable to hold the flag in a position away from an animal’s body when the system is coupled with an animal (Fig. 1); and a coupler (1102 and 1104 in Fig. 11) attached to the mast and operable to couple the mast to an animal and position the mast such that the mast extends away from the animal (Fig. 11).

With respect to Claim 4, Llorens teach(es) the system of independent Claim 1. Llorens further disclose(s): wherein the mast includes a first end where the flag is attached (end near 1112 in Fig. 11), and a second end where the coupler is attached (end near 1104 in Fig. 11).

With respect to Claim 5, Llorens teach(es) the system of independent Claim 1. Llorens further disclose(s): wherein the mast has a cylindrical shape and is six inches long (1106 in Fig. 11).

With respect to Claim 8, Llorens teach(es) the system of independent Claim 1. Llorens further disclose(s): wherein the coupler is operable to hold the mast to a collar of an animal (106 in Fig. 1).
With respect to Claim 9, Llorens teach(es) the system of independent Claim 1. Llorens further disclose(s): wherein the coupler is operable to hold the mast to a shirt worn by an animal (Fig. 4b).

With respect to Claim 11, Llorens teach(es) the system of independent Claim 1. Llorens further disclose(s): wherein the coupler includes a first jaw (1102 in Fig. 11) pivotally coupled with a second jaw (1104 in Fig. 11) that together pinch to hold the mast to an animal (Fig. 1).


                With respect to independent Claim 12, Llorens disclose(s): A method for mounting and displaying a flag on an animal (Figs. 1 and 11), the method comprising coupling to an animal a mast of a system (1106 in Fig. 11) that is attached to a flag of a system (1112 in Fig. 11);  and positioning the mast such that the mast extends away from the animal (Fig. 1).

With respect to Claim 13, Llorens teach(es) the method of independent Claim 12. Llorens further disclose(s): wherein coupling the mast to an animal includes coupling the mast to the animal’s collar (106 in Fig. 1).

With respect to Claim 14, Llorens teach(es) the method of independent Claim 12. Llorens further disclose(s): wherein coupling the mast to an animal includes coupling the mast to a shirt that the animal is wearing (Fig. 4b).

With respect to Claim 16, Llorens teach(es) the method of independent Claim 12. Llorens further disclose(s): wherein coupling the mast to an animal includes a first jaw (1102 in Fig. 11) of a coupler of the system pinching with a second jaw (1104 in Fig. 11) of the coupler (Fig. 11).
With respect to Claim 17, Llorens teach(es) the method of independent Claim 12. Llorens further disclose(s): wherein positioning the mast includes positioning the mast such that the mast extends up away from the animal's back (Fig. 1).

With respect to Claim 18, Llorens teach(es) the method of independent Claim 12. Llorens further disclose(s): wherein positioning the mast includes positioning the mast such that the mast extends up above the animal’s neck (Fig. 1).

With respect to Claim 19, Llorens teach(es) the method of independent Claim 12. Llorens further disclose(s): wherein positioning the mast includes positioning the mast such that the mast extends away from the animal's tail (Fig. 1).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Llorens in view of Boyd (US 2007/0169681 A1). 


               Regarding Claim 2, Llorens disclose(s) the system of independent Claim 1.
Llorens  fail(s) to disclose: wherein the flag includes colors and a graphic design that identifies a football team.
However, Boyd teach(es) wherein the flag includes colors and a graphic design that identifies a football team (paragraph 26).  Utilizing a graphic design allows for increased awareness of the system.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Llorens, with the teachings of Boyd, for the purpose of increasing awareness of the system.
             

               Regarding Claim 3, Llorens disclose(s) the system of independent Claim 1.
Llorens  fail(s) to disclose: wherein the flag includes colors and a graphic design that identifies a basketball team.
However, Boyd teach(es) wherein the flag includes colors and a graphic design that identifies a basketball team (paragraph 26).  Utilizing a graphic design allows for increased awareness of the system.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Llorens, with the teachings of Boyd, for the purpose of increasing awareness of the system.


Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Llorens in view of Pax et al. (US 815,115). 


               Regarding Claim 6, Llorens disclose(s) the system of independent Claim 1.
Llorens  fail(s) to disclose: wherein the mast includes a spring operable to allow a portion of the mast to move relative to another portion of the mast.
However, Pax et al. teach(es) wherein the mast includes a spring operable to allow a portion of the mast to move relative to another portion of the mast (10 in Fig. 3).  Utilizing a spring allows for increased adaptability when storing the system.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Llorens, with the teachings of Pax et al., for the purpose of increasing adaptability when storing the system.
             

               Regarding Claim 7, Llorens disclose(s) the system of independent Claim 1.
Llorens  fail(s) to disclose: wherein the mast includes a first end, a second end, and a coil spring disposed between the first and second ends and that couples the first end with the second end.
However, Pax et al. teach(es) wherein the mast includes a first end, a second end, and a coil spring (10 in Fig. 3) disposed between the first and second ends and that couples the first end with the second end (Fig. 3).  Utilizing a coil spring allows for increased adaptability when storing the system.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Llorens, with the teachings of Pax et al., for the purpose of increasing adaptability when storing the system.
             


Claim(s) 10 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Llorens in view of Philipot (CA 2882948). 

               Regarding Claim 10, Llorens disclose(s) the system of independent Claim 1.
Llorens  fail(s) to disclose: wherein the coupler is operable to hold the mast to a tail of an animal.
However, Philipot teach(es) wherein the coupler is operable to hold the mast to a tail of an animal (12 in Fig. 1).  Utilizing a coupler held onto a tail of an animal allows for increased awareness of the system.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Llorens, with the teachings of Philipot, for the purpose of increasing awareness of the system.
             

               Regarding Claim 15, Llorens disclose(s) the method of independent Claim 12.
Llorens  fail(s) to disclose: wherein coupling the mast to an animal includes coupling the mast to the animal's tail. 
However, Philipot teach(es) wherein coupling the mast to an animal includes coupling the mast to the animal's tail (12 in Fig. 1).  Utilizing a coupling held onto a tail of an animal allows for increased awareness of the system.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Llorens, with the teachings of Philipot, for the purpose of increasing awareness of the system.
            
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
                The following reference(s) relate to systems displaying a flag on an animal: Kobert (US 2,652,649; Cannici et al. (US 9,376,183 B2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tania C. Courson whose telephone number is (571) 272-2239. The examiner can normally be reached on Monday-Friday from 7AM to 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/www.uspto.gov/interviewpractice. 
                If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached on (571) 272-2457. The fax number for this Organization where this application or proceeding is assigned is (571) 273-8300. 
                Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-


9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TC/
07 September 2022

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861